GIFFEN, J.
The chief clerk of the superintendent of a railroad corporation is not a chief officer upon whom service of summons is authorized by Sec. 5041 Rev. Stat., and service upon such person as an officer of the Pennsylvania Company is not even an attempt to serve the Pitts. C. C. & St. L. Ry. Co.; hence, the substitution of the latter company for the former as defendant upon motion of the plaintiff and the amendment of the return of the sheriff are unauthorized to effect the appearance of such defendant.
Where it appears that the court has no jurisdiction of the person of the defendant in six separate actions growing out of the same alleged negligent act of the defendant, which are prosecuted by the same plaintiff, as administrator of six estates, a court of equity will intervene by injunction to prevent a multiplicity of suits and vexatious litigation which can result only in void judgments. Scofield v. Railway, 43 Ohio St. 571 [3 N. E. Rep. 907; 54 Am. Rep. 846]; Greene v. Railway, 62 Ohio St. 67 [56 N. E. Rep. 642]; High, Injunctions Sec. 12.
The injunction prayed for will therefore be granted.
Swing and Smith, JJ., concur.